Citation Nr: 1143574	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-19 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the cervical spine (cervical spine disability).  

2.  Entitlement to a rating in excess of 20 percent for traumatic arthritis of the lumbar spine (lumbar spine disability).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to September 1945 and from May 1946 to February 1947.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued in September 2008 in which the RO assigned separate disability ratings for traumatic arthritis of the cervical and lumbar spine, effective March 28, 2008.  A notice of disagreement was filed in September 2008, a statement of the case was issued in April 2010, a substantive appeal was received in May 2010, and a supplemental statement of the case was issued by a Decision Review Officer in November 2010.  Additional evidence was subsequently  received with a written waiver of preliminary RO review. 
   
In a May 2008 statement, the issue of entitlement to an earlier effective date for service connection for traumatic arthritis of the cervical spine was raised by the Veteran.  Subsequently, in a November 2011 response to the SSOC, the Veteran again raised the issue of entitlement to a earlier effective date for the Veteran's cervical spine disability, along with the issue of entitlement to a rating in excess of 10 percent for radiculopathy of the left leg, but neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that during most of the pendency of this appeal the Veteran was represented by the Disabled American Veterans; however, the Veteran indicated that he wished to represent himself in a December 2010 statement.  


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's cervical spine disability has been manifested by muscle spasm tightness of the upper trapezius muscles and abnormal posture, stooped over with the left shoulder lower, and abnormal gait; it has not been manifested by forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine, or signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

2.  Throughout the pendency of this appeal, the Veteran's lumbar spine disability has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a 20 percent rating, and no more, for traumatic arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 5235-5243 (2011).

2.  The criteria for entitlement to a rating in excess of 20 percent for traumatic arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in April and July of 2008.
  
The notification substantially complied with the specificity requirements of Dingess, 19 Vet. App. at 488, identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and the timing of notice requirements of Pelegrini, 18 Vet. App. at 117-19.

The U.S. Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez-Flores I, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  In the April 2010 SOC, the RO provided the schedular criteria needed to establish an increased rating and readjudicated the claims on appeal in the November 2011 SSOC.  As such, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claims.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining private and VA medical records; afforded him a VA examination in May 2008; associated private physicians' statements on the severity of his disabilities; and associated lay statements from the appellant or on his behalf with the record.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  After reviewing the May 2008 examination report and the other evidence of record, the Board finds that this evidence is sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that no further assistance is warranted.  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the issues decided herein on appeal.

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected traumatic arthritis of the cervical and of the lumbar spine warrant increased ratings.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected traumatic arthritis of the cervical and lumbar spine has been rated by the RO under the provisions of Diagnostic Code 5242.  The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease for Diagnostic Codes 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities,    including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Additionally, pursuant to Diagnostic Code 5243, a maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Id.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.  On examination, there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement, so these rating criteria will not be applied in the instance case.  [Parenthetically, the Board notes that the RO has not yet adjudicated the neurological manifestations of the Veteran's service-connected spine disabilities.].

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

In a Statement of Attending Physician dated in April 2007, the Veteran's VA treating physician indicated that the Veteran's spinal stenosis was severe.
  
A February 2008 private magnetic resonance imaging (MRI) of the cervical spine revealed degenerative disc disease most prominent from C3-C4 through C5-C6 with disc spacing narrowing, posterior annular bulges and posterior and posterolateral marginal osteophytes; and mild posterior annular disc bulge at C6-C7.  A contemporaneous MRI of the lumbar spine showed degenerative disc disease at L4-L5 with broad-based central disc protrusion and prominent bilateral facet hypertrophy, resulting in high-grade dental and lateral recess stenosis at this level; mild Grade 1 spondylolisthesis of L4 on L5 with bilateral L4 foraminal stenosis, worse on the left; mild annular disc bulge at L3-L4 with mild bilateral facet hypertrophy; and diffuse disc desiccation.  Later that month, EMG/nerve conduction studies (NCS) revealed EMG evidence suggestive of, but not diagnostic of, L5 radiculopathy in the left lower extremity and mild sensory and motor peripheral neuropathy in the lower extremities. 

A March 2008 private follow-up following EMG/NCS of the bilateral lower extremities and MRIs of his spine revealed evidence of severe spinal stenosis at L4-L5, which could certainly explain the reason the Veteran had ongoing numbness in his feet, as well as the anterior tibialis weakness and problems with his left gastroc muscle.  EMG/NCS confirmed that his left L5 nerve was undergoing active denervation and being critically changed by his bad spinal stenosis.  Surgical decompression was recommended.

The Veteran underwent a VA examination in May 2008.  During this examination, the Veteran complained of stiffness, visual disturbances, weakness, numbness and dizziness.  He also reported experiencing weight loss of 10 pounds over the past 6 months due to his spine condition.  The Veteran denied fevers, bladder complaints, malaise or bowel complaints.  He has had pain located at the neck and lower back for approximately 60 years, which occurs 8 times a day, lasting for 1/2 hour.  The Veteran reported that the pain, which was described as cramping, travels to both legs.  Pain level was 6 on a scale of 1 to 10.  Pain could be elicited by physical activity and relieved by medication-600 mg of Ibuprofen 4 times a day and 300 mg of Gabapentin daily at bedtime.  At the time of pain, he requires bed rest.  He also described the pain as persistent pain in the lower back more than the neck with some pain in both legs with numbness and tingling sensation.  He was unable to walk for short distances and required rest thereafter.  The Veteran stated that his condition has not resulted in any incapacitation.  He indicated that he is impaired and has difficulty with activities of daily living and needs assistance.  [Parenthetically, the Board notes that the Veteran has been receiving special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance since May 16, 2006.].

On physical examination, the Veteran's posture was abnormal, stooped over with the left shoulder lower, and his gait was abnormal, antalgic favoring the left leg.  He required a rolling walker for ambulation due to leg weakness.  Examination of the cervical spine revealed no evidence of radiating pain on movement with evidence of muscle spasm tightness of the upper trapezius muscles.  There was no evidence of tenderness or ankylosis of the cervical spine.  Combined range of motion of the cervical spine was 214 degrees with: forward flexion to 38 degrees; extension to 37 degrees; right and left lateral flexion to 20 degrees; right rotation to 50 degrees; and left rotation to 49 degrees.  Joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  There was evidence of muscle spasm of the paralumbar muscles.  There was evidence of tenderness of the spinous process and of the right sacroiliac (SI) joint but no ankylosis of the lumbar spine.  Straight-leg raising test on the left and the right was negative.  Combined range of motion of the thoracolumbar spine was 158 degrees with: forward flexion to 55 degrees, with pain beginning at 55 degrees; extension to 24 degrees; right lateral flexion to 15 degrees, with pain beginning at 15 degrees; left lateral flexion to 24 degrees, with pain beginning at 24 degrees; and right and left rotation to 20 degrees, with pain beginning at 20 degrees.  Joint function of the lumbar spine was additionally limited after repetitive use by pain, which had the major functional impact.  It was not additionally limited after repetitive use by: fatigue, weakness, lack of endurance or incoordination.  Inspection of the spine revealed normal head position with asymmetry in appearance of the left shoulder lower.  But there was symmetry of spinal motion with abnormal curvatures of the spine of kyphosis.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper extremities was within normal limits for motor and sensory function.  The right upper extremity reflexes revealed biceps and triceps jerk at 1+ each.  The left upper extremity reflexes revealed absent biceps and triceps jerk.  Neurological examination of the lower extremities was abnormal for motor function with findings of weakness of the left hip flexors because of pain in the hip; otherwise 5/5 throughout the major muscle groups.  Sensory function was abnormal with findings of decreased sensation of the distal legs and feet following stocking distribution.  The right lower extremity reflexes revealed knee jerk of 2+ and absent ankle jerk.  The right lower extremity reflexes revealed knee jerk of 1+ and absent ankle jerk.  The diagnoses included traumatic arthritis of the cervical spine with subjective pain and objective limited range of motion and tenderness and traumatic arthritis of the lumbar spine with subjective pain and objective tenderness and muscle spasm.  Private MRIs of the neck and lower back showed spinal stenosis and multi-level disc desiccation with herniated disc at L4-L5.  

VA treatment records during the pendency of the appeal show continuing complaints of chronic low back pain due to spinal stenosis.  In a January 2010 statement, D. E. K., M.D., a private physician, indicated that he first treated the Veteran in September 2009; that the Veteran's main complaint was severe low back and leg pain diagnosed as spinal stenosis; that he can walk about 100 feet before he must stop secondary to pain; and that treatment has included steroid injections from which the Veteran gets moderate relief but his pain continues to return.  According to Dr. D. E. K., there is no plan for surgery, but he recommended that the Veteran continue to have three injections every six months if they continue to be helpful.

Cervical Spine

In order to warrant a rating in excess of 10 percent, the Veteran's cervical spine disability would have to be manifested by forward flexion greater than 15 degrees but not greater than 30 degrees; or, a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The above evidence shows that there was no ankylosis of the cervical spine.  Examination revealed no evidence of radiating pain on movement; however, although not entirely clear, the examiner appears to have reported muscle spasm tightness of the upper trapezius muscles and abnormal posture, stooped over with the left shoulder lower.  He also had an abnormal gait.  There was no evidence of tenderness of the cervical spine.  Inspection of the spine revealed normal head position.  Combined range of motion of the cervical spine was 214 degrees with forward flexion to 38 degrees and extension to 37 degrees.  Moreover, joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Resolving all doubt in the Veteran's favor, the Board finds that due to muscle spasm severe enough to result in abnormal posture and gait, his traumatic arthritis of the cervical spine more nearly approximates the criteria for a 20 percent rating.  38 U.S.C.A. § 5107(b).  In absence of forward flexion of 15 degrees or less or ankylosis of the cervical spine, the Board finds that the preponderance of the evidence is against a higher evaluation as the DeLuca criteria have already been considered in granting the newly-assigned increased rating.  In this regard, the Board notes that the general rating formula includes consideration of such symptoms as pain, stiffness and aching.  Finally, on examination, there was no evidence of tenderness of the cervical spine and joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

Lumbar Spine

The Veteran asserts that due to severe pain because of spinal stenosis an increased rating is warranted.  In order to warrant a rating in excess of 20 percent, the Veteran's lumbar spine disability must be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

The above evidence shows that there was no ankylosis of the thoracolumbar spine, even though there was symmetry of spinal motion with abnormal spinal contour of the spine such as kyphosis that is already accounted for by the current 20 percent rating.  Combined range of motion of the thoracolumbar spine was 158 degrees with forward flexion to 55 degrees, with pain beginning at 55 degrees, and extension to 24 degrees.  Joint function of the lumbar spine was additionally limited after repetitive use by pain, which had the major functional impact.  As noted above, the general rating formula includes consideration of such symptoms as pain, stiffness and aching.  Joint function was not additionally limited after repetitive use by: fatigue, weakness, lack of endurance or incoordination.  In the absence of forward flexion of 30 degrees or less or ankylosis of the thoracolumbar spine, the Board finds that the preponderance of the evidence is against a higher evaluation. 

Finally, in regards to the DeLuca criteria, the Board finds that the reported ranges of motion, in the context of the May 2008 examination report, are the ranges of motion limited by pain.  There is no medical evidence to show that there is any additional loss of motion of the thoracolumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent for the Veteran's lumbar spine disability.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for traumatic arthritis of the lumbar spine, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for his lumbar spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's range of motion findings and in the absence of ankylosis and intervertebral disc syndrome squarely match the type and degree of the examples set forth under the criteria for the 20 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a 20 percent rating, and no more, for traumatic arthritis of the cervical spine is warranted.  To this extent, the appeal is granted.

Entitlement to an increased rating for traumatic arthritis of the lumbar spine is not warranted.  To this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


